Citation Nr: 1302592	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1997.  He also served in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of a special expedited claims processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Atlanta, Georgia, certified the appeal to the Board. 

As support for his claim, the Veteran testified at a hearing in March 2011 at the Board's offices in Washington, DC (Central Office hearing), before the undersigned Veterans Law Judge.

In April 2011 and May 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are degenerative disc disease of the lumbar spine with spondylolisthesis, rated as 40-percent disabling; chronic sinusitis, rated as 30-percent disabling, sensory deficit of the left lower extremity associated with the lumbar spine degenerative disc disease, rated as 10-percent disabling; hypertension, rated as 10-percent disabling; and chronic urticaria, rated as 
10-percent disabling; the combined rating for these disabilities is 70 percent.

2.  It is at least as likely as not these service-connected disabilities render him incapable of obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2012) (harmless error) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that VCAA notice errors, even if they occur, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only showing there is a VCAA notice or assistance error but, moreover, above and beyond that, showing it is unduly prejudicial - meaning outcome determinative of his claim.  There simply is no such possibility in this particular instance.

II.  Analysis

The Veteran claims he is unable to obtain or maintain substantially gainful employment because of the severity of his several service-connected disabilities and, therefore, entitled to a TDIU.


Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Disabilities resulting from common etiology or single accident, however, as well as those affecting both upper or lower extremities, will be considered as one collective disability, rather than as separate and distinct disabilities, for the purpose of determining whether these threshold minimum rating requirements of § 4.16(a) are met.  Moreover, even if a Veteran does not meet these threshold minimum percentage standards set forth in § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis under § 4.16(b), provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

In making this determination, then, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court or CAVC) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), Court also discussed the meaning of "substantial gainful employment."  The Court recognized the following standard announced by the United States Court of Appeals for the Eight Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran could be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2012).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2012). Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. See also 38 C.F.R. §§ 4.1, 4.15 (2012).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

This particular Veteran's service-connected disabilities are:  degenerative disc disease of the lumbar spine with spondylolisthesis, rated as 40-percent disabling; chronic sinusitis, rated as 30-percent disabling, sensory deficit of the left lower extremity associated with the lumbar spine degenerative disc disease, rated as 
10-percent disabling; hypertension, rated as 10-percent disabling and chronic urticaria, rated as 10-percent disabling.  So the combined rating for these disabilities is 70 percent.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).

Since the Veteran's lumbar spine disability is rated as 40-percent disabling and since this disability rating in combination with the other ratings assigned to the service-connected disabilities results in a combined rating of 70 percent, he has sufficient ratings to meet the minimum schedular requirements of § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special 
extra-schedular provisions of § 4.16(b).  The only remaining consideration, then, is whether these service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

In a December 2007 statement, the Veteran indicated that he was disabled and could not work.  He reported that his back pains had become so severe that it was difficult to sit or find a comfortable position.  The dragging of his leg/feet while walking had seriously affected his mobility.  

December 2007 VA progress notes confirm he was suffering from chronic back pain for which he was treated with oxycodone.  It was noted that he was walking with an antalgic gait on the right lower extremity and that he was instructed in the safe use of a rolling walker.  

In his April 2008 claim, he reported that he had worked full-time as a religious endorser from April 1999 to May 2007.  He also reported that he became too disabled to work in June 2007.  He noted that he had completed a Masters' Degrees in Divinity and Human Resources and a Doctorate in Education.

An April 2008 VA employment information form shows that his former employer confirmed the Veteran had last worked on June 19, 2007, and that he had retired due to disability.  

In an October 2008 VA progress note, a treating primary care physician indicated the Veteran was disabled and unable to work due to his back problems and multiple myeloma.  

In a September 2009 letter, the Veteran's treating VA physician noted that she had reviewed all of his documents and records available to her.  In her opinion, it was at least as likely as not that his service-connected conditions prevented him from gainful employment due to him not being able to sit or stand or do his daily activities even for a few hours without being in pain.  

In an October 2009 letter, a private oncologist indicated the Veteran was under his care for the treatment of multiple myeloma, a form of bone marrow cancer that is incurable.  The oncologist commented that the Veteran was unable to obtain gainful employment due to this incurable condition.  

During a February 2010 QTC low back examination, the examiner determined that the effect of the Veteran's low back disability on his usual occupation was that he could not engage in heavy lifting, carrying, pushing, pulling or prolonged ambulation.  He also could not engage in repetitive stair climbing or ladder climbing and could only engage in limited standing and ambulation.  

During a more recent May 2011 VA examination, the examiner noted that she, too, had reviewed the claims file.  She observed the Veteran's highest degree was a doctorate in education.  He had retired from his executive position with the American Baptist Church.  The job had required him to travel a great deal to visit church sites and he reported that, due to his lumbar spine pain, he was unable to continue this travel activity.  She also indicated that he had experienced continued spinal pain since 2006, which limited his ability to sit, walk or stand for 20 minutes without a frequent change in position.  

She indicated he had significant lumbar spine disease that was well-documented by physical examination and by CT scans of his lumbar area.  He had remained functional without extremity weakness but required the flexibility of change of position and rest when needed.  He had documented hypertension, urticaria and chronic sinusitis, all treated and stable with medication.  

She concluded his lumbar disc disease played a large factor in his employability as it would prevent him from participating in most occupational activities.  He did not currently demonstrate sensory deficit of the left lower extremity but did demonstrate significant pain and right lumbar spasm during the examination.  

In a June 2012 addendum, that May 2011 VA examiner, after being apprised in the Board's May 2012 remand of what may be considered substantially gainful employment versus marginal employment, found that the Veteran's low back disability rendered him incapable of more than marginal employment that would allow for his inability to sit for periods greater than 20 minutes, inability to walk for any significant distance, and inability to generally utilize public and private transportation for distant travel.  The examiner noted that the degenerative changes of the Veteran's lumbar spine had been progressive and that the May 2011 VA examination had revealed flattening of the lumbar spine, bilateral straight leg raising and decreased range of motion due to pain limitations.  He also required a narcotic analgesic for pain relief, used three times per day.

Although the Veteran also has a substantial non-service-connected disability, multiple myeloma, the evidence discussed reasonably shows that he is unemployable even if only considering his service-connected disabilities, especially his low back disability.  In September 2009, his treating VA physician specifically found that it was at least as likely as not that the Veteran's 
service-connected conditions prevented him from gainful employment, explaining that he was unable to sit or stand or do his daily activities even for just a few hours without being in pain.  Similarly, based on her examination of him and review of the claims file, the VA compensation examiner, in her June 2012 addendum, specifically determined he was incapable of more than just marginal employment due to his service-connected low back disability.  In making this finding, she acknowledged that she was well aware of his highly advanced educational level (masters' and doctorate degrees).  But, still, she rationalized that it could not be reasonably expected for him to do the type of work he had in years past, even in an administrative capacity, because the extent of his low back pain would not allow him to travel as he once did in his prior job.  That was tantamount to saying even sedentary employment is no longer a viable possibility because the Veteran simply cannot be expected to sit or stay in one position for very long, having instead to always reposition himself or get up and move around to lessen the extent of his low back pain.  That, then, is why this examiner apparently determined that any employment he was able to obtain from this point going forward would in actuality amount to no more than marginal employment, which, as mentioned, is not substantially gainful employment.  38 C.F.R. § 4.18.  There is no medical evidence to the contrary (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

Certainly then, absent this type of contrary evidence, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected disabilities.  Accordingly, he must be afforded the benefit of the doubt and his claim granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  



ORDER

The claim for a TDIU is granted.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


